EXECUTION VERSION
IMAX CORPORATION
EXHIBIT 10.34
AMENDMENT NO. 1 TO
SECURITIES PURCHASE AGREEMENT
     AMENDMENT NO. 1, dated as of December 31, 2008, to the Securities Purchase
Agreement (the “Agreement”), dated as of May 5, 2008, by and between IMAX
Corporation, a corporation incorporated under the federal laws of Canada (the
“Company”) and each of the entities appearing on the signature pages hereof and
thereof (each, an “Investor” and collectively, the “Investors”). All capitalized
terms used and note otherwise defined herein shall have the meanings ascribed
thereto in the Agreement.
     WHEREAS, the parties entered into the Agreement providing for the sale and
purchase of the Securities, all upon the terms and subject to the conditions set
forth therein; and
     WHEREAS, the parties wish to amend certain terms and conditions of the
Agreement;
     NOW, THEREFORE, in consideration of the promises and mutual agreements and
covenants hereinafter set forth, and intending to be legally bound, the Company
and the Investors hereby agree as follows:

1.   Section 1.2 is hereby amended to add the following defined term in the
appropriate alphabetical position:       ““Registration Demand” has the meaning
specified in Section 4.2(a) of this Agreement.””   2.   Section 4.2(a) is hereby
amended and restated in its entirety:       “upon receipt of a written demand
from all of the Investors (the “Registration Demand”), and subject to receipt of
necessary information from the Investors, prepare and file with the Commission
within 10 days after receipt of the Registration Demand (the “Filing Deadline”),
a registration statement (the “Registration Statement”) to enable the resale of
the Securities by the Investors from time to time on the Principal Market or in
privately-negotiated transactions; provided, however, that for the avoidance of
doubt, the Investors may make only one Registration Demand and the Company shall
only be required to file one such Registration Statement; provided, further,
that the Company may postpone the filing of the Registration Statement in
accordance with Section 4.4(c) hereof;”   3.   Section 4.4(c)(i) is hereby
amended and restated in its entirety:

 



--------------------------------------------------------------------------------



 



    “(i) that the filing of the Registration Statement or the continued use by
the Investors of the Registration Statement for purposes of effecting offers or
sales of the Securities pursuant thereto would require, under the Securities
Act, premature disclosure in the Registration Statement (or the prospectus
relating thereto) of material, nonpublic information concerning the Company, its
business or prospects or any of its proposed material transactions, and”   4.  
Except as expressly amended hereby, the terms and conditions of the Agreement
shall remain full force and effect.   5.   This Amendment may be executed and
delivered (including by facsimile transmission) in one or more counterparts,
each of which when executed shall be deemed to be an original, but all of which
taken together constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Investors have caused this
Amendment to be executed as of the date first written above.

            IMAX CORPORATION
      By:   /s/ RICHARD L. GELFOND         Name:   Richard L. Gelfond       
Title:   Co-Chief Executive Officer   

 



--------------------------------------------------------------------------------



 



                      K&M DOUGLAS TRUST       JAMES DOUGLAS AND JEAN
DOUGLAS IRREVOCABLE
DESCENDANTS’ TRUST    
 
                   
By:
  /s/ KEVIN DOUGLAS
 
      By:   /s/ KEVIN DOUGLAS
 
   
 
  Name: Kevin Douglas           Name: Kevin Douglas    
 
  Title: Trustee           Title: Trustee    
 
                   
By:
  /s/ MICHELLE DOUGLAS       By:   /s/ MICHELLE DOUGLAS    
 
                   
 
  Name: Michelle Douglas           Name: Michelle Douglas    
 
  Title: Trustee           Title: Trustee    
 
                    DOUGLAS FAMILY TRUST       JAMES E. DOUGLAS III    
 
                   
By:
  /s/ JAMES DOUGLAS
 
      By:   /s/ JAMES E. DOUGLAS III
 
   
 
  Name: James Douglas                
 
  Title: Trustee                
 
                   
By:
  /s/ JEAN DOUGLAS
 
               
 
  Name: Jean Douglas                
 
  Title: Trustee                

 